Citation Nr: 1441069	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  14-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for fibrosis, claimed as a respiratory disability.

2.  Entitlement to service connection for residuals of a left leg injury.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.
This case comes before the Board of Veterans Appeals (the Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA)  Togus Regional Office Center in Augusta, Maine (RO).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran requested a videoconference hearing before a Veterans Law Judge on his March 2014 substantive appeal [VA Form 9].  Although he was thereafter scheduled for a videoconference hearing to take place in July 2014, he submitted a request in June 2014 to have his hearing rescheduled.  A review of the record reveals that the Veteran has not yet been rescheduled for a videoconference hearing.    

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Additionally, electronic hearings known as videoconference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. §20.700(e) (2013).  In the present appeal, neither the Veteran, nor his attorney, has withdrawn the request for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the Togus RO in Augusta, Maine.  The Veteran and his attorney should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



